ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9 Jun 2021 has been entered.  Claims 1,6-7,10 and 12-13 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ebenesar Thomas on 27 Jul 2021.
The application has been amended as follows:
1. … a displacement detector configured to detect displacement of the target, based on a phase of a two-dimensional Fourier transform at the position and velocity of the target being detected by the position and velocity detector, the phase of the two-dimensional Fourier transform being calculated from the Intermediate Frequency signal for each of the period.
6.  (Currently amended) The object sensing device according to claim 1, 
10. … calculating a two-dimensional Fourier transform from the Intermediate Frequency signal for each of the period; and 
detecting displacement and velocity of the target, based on a phase of the two-dimensional Fourier transform at the position of the target being detected from the two- dimensional Fourier transform.

Allowable Subject Matter
Claims 1,6-7,10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Adib, Reunamki, nor Zhang, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“a displacement detector configured to detect displacement of the target, based on a phase of a two-dimensional Fourier transform at the position and velocity of the target being detected by the position and velocity detector, the phase of the two-dimensional Fourier transform being calculated from the Intermediate Frequency signal for each of the period.” 
as recited by claim 1 and similarly recited in claim(s) 10, over any of the prior art of record, alone or in combination.  Claims 6-7 and 12-13 depend on claims 1 and 10; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/Donald HB Braswell/Examiner, Art Unit 3648